           Case 7:17-cv-07028-PMH Document 49 Filed 05/05/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
STEVEN L. SMITH,
                                   Plaintiff,                ORDER
v.
                                                             7:17-CV-07028 (PMH)
MICHELLE LIOIDICE, et al.,

                                   Defendants.
---------------------------------------------------------X

        On April 13, 2020, Plaintiff filed an Amended Complaint. (Doc. 44). By letter dated

April 23, 2020, Plaintiff requested to further amend his Amended Complaint. (Doc. 45).

Plaintiff’s Amended Complaint does not comply with the Court’s March 2, 2020 Order, which

instructed Plaintiff that “Plaintiff's Amended Complaint will completely replace, not supplement,

the original complaint, [and, therefore,] any facts or claims that Plaintiff wishes to remain must

be included in the Amended Complaint.” (See Doc. 38). Plaintiff’s Amended Complaint and

supplement do not allege or assert facts and claims, but instead include Plaintiff’s purported

arguments.

        Therefore, the Court strikes ECF Nos. 44, 45 from the docket and grants Plaintiff thirty

days from the date of this order to file a Second Amended Complaint. Defendants are instructed

to mail a copy of this Order to Plaintiff and provide proof of service on the docket.

        Plaintiff is again reminded that his Second Amended Complaint will completely replace

his original complaint. Any claims that he wishes to remain must be realleged in his Amended

Complaint. In his Amended Complaint, Plaintiff must provide the facts of his case, but he need

not include legal arguments or references to cases.

        In the statement of claim, Plaintiff must provide a short and plain statement of the

relevant facts supporting each claim against each defendant named in the amended complaint.



                                                        1
           Case 7:17-cv-07028-PMH Document 49 Filed 05/05/20 Page 2 of 2



Plaintiff is also directed to provide the addresses for any named defendants. To the greatest

extent possible, Plaintiff’s Second Amended Complaint must:

          a) give the names and titles of all relevant persons;

          b) describe all relevant events, stating the facts that support Plaintiff’s case including
             what each defendant did or failed to do;

          c) give the dates and times of each relevant event or, if not known, the approximate date
             and time of each relevant event;

          d) give the location where each relevant event occurred;

          e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
             describe the injuries Plaintiff suffered; and

          f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
             relief, or declaratory relief.

          Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief.

          The Clerk is instructed to strike ECF Nos. 44 and 45.

Dated: New York, New York
       May 5, 2020
                                                SO ORDERED:

                                                ____________________________
                                                Philip M. Halpern
                                                United States District Judge




                                                   2
